869 F.2d 1489
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re BY-RITE OIL COMPANY, doing business as Thompson Fuel,doing business as Express Oil Shops, doing business asBeacon Oil Company, doing business as Amerifuels, doingbusiness as Shop-N-Go, doing business as Quick Shop, DebtorLouis GORDON, Plaintiff-Appellee,v.BY-RITE OIL COMPANY, doing business as Express Oil Shops,doing business as Thompson Fuel, Defendant-Appellant.
No. 88-1917.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1989.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges and EUGENE E. SILER, Chief District Judge*.

ORDER

2
Defendant appeals a district court order vacating the bankruptcy court's judgment for sanctions and costs entered against plaintiff.  The parties now jointly move to remand this action to the district court so that it may vacate its previous judgment pursuant to Rule 60(b), Fed.R.Civ.P., and reinstate the earlier judgment with a reduction of costs.  The district court signed an order to this effect on December 22, 1988.  We construe that order as a certification of the district courts' inclination to grant the motion under Rule 60(b)(6) in accordance with First National Bank of Salem, Ohio v. Hirsh, 535 F.2d 343 (6th Cir.1976).


3
It is ORDERED that the joint motion for remand is granted and that this case is remanded to the district court for entry of its order of December 22, 1988.



*
 The Honorable Eugene E. Siler, U.S. Chief District Judge for the Eastern District of Kentucky, sitting by designation